2022 WI 44

                  SUPREME COURT               OF   WISCONSIN
CASE NO.:              2019AP2095


COMPLETE TITLE:        Great Lakes Excavating, Inc.,
                                  Plaintiff-Appellant-Petitioner,
                            v.
                       Dollar Tree Stores, Inc.,
                                  Defendant-Respondent,
                       AMCON Design and Construction Co., LLC,
                       Riverworks Development Corporation and John H.
                       Burkemper,
                                  Defendants,
                       Riverworks City Center, LLC,
                                  Intervenor-Respondent.

                          REVIEW OF DECISION OF THE COURT OF APPEALS
                          Reported at 397 Wis. 2d 10, 959 N.W.2d 351
                              PDC No: 2021 WI App23 - Published

OPINION FILED:         June 22, 2022
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:         April 7, 2022

SOURCE OF APPEAL:
   COURT:              Circuit
   COUNTY:             Milwaukee
   JUDGE:              William S. Pocan

JUSTICES:
REBECCA GRASSL BRADLEY, J., delivered the majority opinion of
the Court, in which ZIEGLER, C.J., ROGGENSACK, HAGEDORN, and
KAROFSKY, JJ., joined. DALLET, J., filed a dissenting opinion,
in which ANN WALSH BRADLEY, J., joined.
NOT PARTICIPATING:



ATTORNEYS:


       For the plaintiff-appellant-petitioner, there were briefs
filed by John E. Machulak and Machulak, Robertson & Sodos, S.C.,
Milwaukee. There was an oral argument by John E. Machulak.

       For the intervenor-respondent, there was a brief filed by
Steven       J.   Slawinski,   Jessica   K.   Haskell   and   O’Neil,   Cannon,
Hollman,   DeJong   &   Laing   S.C.,   Milwaukee.   There   was   an   oral
argument by Steven J. Slawinski.




                                    2
                                                                  2022 WI 44
                                                          NOTICE
                                            This opinion is subject to further
                                            editing and modification.   The final
                                            version will appear in the bound
                                            volume of the official reports.
No.    2019AP2095
(L.C. No.   2019CV2945)

STATE OF WISCONSIN                      :            IN SUPREME COURT

Great Lakes Excavating, Inc.,

            Plaintiff-Appellant-Petitioner,

      v.

Dollar Tree Stores, Inc.,                                      FILED
            Defendant-Respondent,
                                                          JUN 22, 2022
AMCON Design and Construction Co., LLC,
Riverworks Development Corporation and John H.               Sheila T. Reiff
                                                          Clerk of Supreme Court
Burkemper,

            Defendants,

Riverworks City Center, LLC,

            Intervenor-Respondent.


REBECCA GRASSL BRADLEY, J., delivered the majority opinion of
the Court, in which ZIEGLER, C.J., ROGGENSACK, HAGEDORN, and
KAROFSKY, JJ., joined. DALLET, J., filed a dissenting opinion,
in which ANN WALSH BRADLEY, J., joined.




      REVIEW of a decision of the Court of Appeals.            Reversed and

cause remanded.
                                                                          No.     2019AP2095



      ¶1     REBECCA GRASSL BRADLEY, J.                  Great Lakes Excavating,

Inc. (Great Lakes) seeks review of a court of appeals decision1

affirming an order of the circuit court,2 which granted partial

summary     judgment      to    Riverworks       City   Center,    LLC     (Riverworks)

after finding Great Lakes fully waived its construction lien.

Before signing a form lien waiver document titled "Waiver of

Lien to Date," the owner of Great Lakes crossed off the words

"to Date," replaced them with the handwritten word "Partial,"

and   initialed     next       to   the   change.       Great     Lakes    argues      this

change "specifically and expressly" limited the lien waiver to

the       amount     received——$33,448——in               accordance             with     the

requirements of Wis. Stat. § 779.05(1), and asserts extrinsic

evidence reveals all parties intended the waiver to be partial.

Alternatively, Great Lakes contends equitable estoppel precludes

Riverworks from asserting Great Lakes waived its lien in full.

Riverworks maintains the form constituted a full waiver of Great

Lakes' lien rights because it failed to satisfy the statutory

procedure to limit the waiver.
      ¶2     We    hold    the      waiver   document      satisfied        Wis.       Stat.

§ 779.05(1) (2019–20)3 by "specifically and expressly" limiting

the waiver to "a particular portion of . . . labor, services,


      1Great Lakes Excavating, Inc. v. Dollar Tree Stores, Inc.,
2021 WI App 23, 397 Wis. 2d 210, 959 N.W.2d 351.
      2The Honorable William S. Pocan, Milwaukee County Circuit
Court, presided.
      3All subsequent references to the Wisconsin Statutes are to
the 2019-20 version unless otherwise indicated.

                                             2
                                                                           No.    2019AP2095



materials, plans, or specifications" in the amount of $33,448.

Accordingly, we reverse the decision of the court of appeals.

                                    I.      BACKGROUND

       ¶3      In this construction lien waiver dispute, Riverworks

contracted with AMCON Design and Construction Co. (AMCON) to

construct a commercial building and parking lot in Milwaukee,

Wisconsin,          called    the   Riverworks        City      Center     project       (the

Project).4          Dollar Tree Stores, Inc. (Dollar Tree) was slated as

the anchor tenant.                AMCON subcontracted with Great Lakes to

perform excavating work for installation of the parking lot.

The original contract amount for this work was $37,165, but once

the    installation          started,     Great     Lakes      encountered       poor    soil

quality necessitating additional excavating work.                           As a result,

and following a series of change orders, the amount AMCON owed

Great Lakes ultimately totaled $222,238.

       ¶4      After completing its work on the Project, Great Lakes

invoiced AMCON for $222,238 and, when no payment was received,

served Riverworks and Dollar Tree with a notice of intent to
file a claim for a construction lien.                       At that point, and upon

AMCON's invitation, the owner of Great Lakes, Duwayne Bruckner

(Bruckner),         went     to   AMCON's    office       to    collect    payment.         A

representative          from      AMCON     told    Bruckner       only     $33,448       was

available for payment, and presented to Bruckner a preprinted

lien       waiver    form,     titled     "Waiver    of     Lien   to     Date"    for    his

       This case comes to us on review of a partial grant of
       4

summary judgment.   The facts as stated are undisputed by the
parties.

                                              3
                                                                     No.    2019AP2095



signature.        The    printed    body       of   the   document   provided,     in

relevant part:

       The   undersigned,    for   and   in    consideration   of
       $33,448.00 Dollars and other good and valuable
       consideration,    the    receipt    whereof    is   hereby
       acknowledged, does hereby waive and release any and
       all lien or claim of, or right to, lien, under the
       statutes of the State of WI, relating to liens of
       mechanics, laborers and materialmen, with respect to
       and upon the foregoing described property, and the
       improvements   thereon,    and   with    respect  to   any
       statutory lien bond, and on the material, fixtures,
       apparatus or machinery furnished, and on the moneys,
       funds or other considerations due or to become due
       from the Company, on account of labor, services,
       material, fixtures, apparatus or machinery furnished
       to this date by the undersigned for the foregoing
       described property.
Prior to signing the waiver and accepting the $33,448 check,

Bruckner crossed off "to Date" in the document title, replaced

it with the handwritten word, "Partial," and initialed next to

the modification.         Bruckner made no other changes to the form.

       ¶5    Following unsuccessful efforts to receive payment for

the outstanding amount due, Great Lakes filed a "Subcontractor
Claim for Lien" pursuant to Wis. Stat. § 779.06 and sued for the

balance     of   $188,790.        Riverworks        moved   for   partial    summary

judgment as to the claim for foreclosure of the lien, which

Dollar Tree joined, on the grounds that Great Lakes did not

comply with Wis. Stat. § 779.05(1)'s procedure for limiting the

waiver to a particular portion of the work, resulting in a full

waiver of its lien rights.            The circuit court agreed, granting

Riverworks' motion because "[m]erely changing the title of the
lien     waiver,        without    additional         explanation,         does   not

                                           4
                                                                           No.    2019AP2095



specifically        and    expressly     limit      the     waiver    to    apply       to    a

particular portion of such labor, services, materials, plans, or

specifications."5

      ¶6      The    court      of   appeals       affirmed,       concluding      neither

"crossing off 'to Date' and writing in 'Partial' in the title of

the document" nor referencing "$33,448 Dollars" in the document

"specifically and expressly limit the waiver to a particular

portion    of     the     work,"     "such    as    the     labor    in    the    original

contract, which totaled $37,165."                   Great Lakes Excavating, Inc.

v.   Dollar     Tree      Stores,    Inc.,     2021   WI     App    23,    ¶¶21–22,      397

Wis. 2d 210, 959 N.W.2d 351.                 The court emphasized the waiver's

"broad[]"       statement       that   Great       Lakes     waived       "any    and    all

lien . . . on account of labor, services, material, fixtures,

apparatus or machinery furnished to this date[.]"                                Id., ¶22.

Great     Lakes     moved    for     reconsideration,         which       the    court       of

appeals denied.           We granted Great Lakes' petition for review.

                              II.    STANDARD OF REVIEW

      ¶7      This      court    reviews      a     grant     of     summary      judgment
independently, "using the same methodology of the circuit court

      5Because Dollar Tree's involvement in the case was based
solely on Great Lakes' claim for foreclosure against Riverworks,
the circuit court's July 31, 2019 order dismissing the
foreclosure claim had the effect of disposing of all claims
between Great Lakes and Dollar Tree.          The order did not
explicitly dismiss Dollar Tree, so Great Lakes and Dollar Tree
stipulated   to   Dollar   Tree's   dismissal   from   the case,
acknowledging in the stipulation that Great Lakes would appeal
the dismissal.     Great Lakes appealed the orders dismissing
Dollar Tree and granting partial summary judgment to Riverworks,
and Riverworks intervened.     Great Lakes maintains additional
claims against Riverworks not at issue in this appeal.

                                             5
                                                                                No.     2019AP2095



and the court of appeals."                         Kemper Indep. Ins. Co. v. Islami,

2021 WI 53, ¶13, 397 Wis. 2d 394, 959 N.W.2d 912 (quoting Talley

v. Mustafa, 2018 WI 47, ¶12, 381 Wis. 2d 393, 911 N.W.2d 55).

"Summary      judgment              is    appropriate       when    there     is   no    genuine

dispute of material fact and the moving party is entitled to

judgment      as       a       matter      of    law."       Id.    (quoting       Talley,      381

Wis. 2d 393, ¶12).

       ¶8     This         case      also       requires    the    interpretation        of    Wis.

Stat.    § 779.05(1).                    "Issues    of     statutory     interpretation        and

application present questions of law."                             James v. Heinrich, 2021

WI 58, ¶15, 397 Wis. 2d 517, 960 N.W.2d 350 (citing Police Ass'n

v. City of Milwaukee, 2018 WI 86, ¶17, 383 Wis. 2d 247, 914

N.W.2d 597).

                                           III. DISCUSSION

                               A.        Construction Lien Statutes

       ¶9     "A construction lien is a remedy created by statute to

insure       payment            to       contractors,        subcontractors,          tradesmen,

laborers, and materialmen who have furnished labor or materials
in good faith for improvement of another's property."                                     Hoida,

Inc.    v.    M    &       I    Midstate         Bank,     2004    WI   App   191,      ¶20,    276

Wis. 2d 705, 688 N.W.2d 691 (quotation marks omitted).                                  Statutes

governing construction liens were first enacted more than "150

years       ago    to           encourage          construction         by    protecting        the

contractors and subcontractors of building projects."                                    Kraemer

Bros.,      Inc.   v.          Pulaski       St.    Bank,    138    Wis. 2d 395,        399,   406

N.W.2d 379 (1987).


                                                     6
                                                                           No.     2019AP2095



      ¶10    The lien laws of this state have consistently been

described     as     "remedial    in     character,"          with    the     purpose       of

"protecting the claims of tradesmen, laborers and materialmen

for   work   and     materials    supplied."            Bayland       Bldgs.,       Inc.    v.

Spirit   Master      Funding     VIII,    LLC,     2017       WI     App    42,     ¶2,    377

Wis. 2d 149, 900 N.W.2d 94 (quoting Wes Podany Constr. Co. v.

Nowicki, 120 Wis. 2d 319, 324, 354 N.W.2d 755 (Ct. App. 1984));

see also Goebel v. Nat'l Exchangors, Inc., 88 Wis. 2d 596, 606,

277 N.W.2d 755 (1979); Tri-State Mech., Inc. v. Northland Coll.,

2004 WI App 100, ¶8, 273 Wis. 2d 471, 681 N.W.2d 302 ("[O]ne of

the general purposes of construction lien laws is to protect

subcontractors of building projects." (citing Kraemer Bros., 138

Wis. 2d at      399)).        Because     construction             liens     are    "purely

statutory,"        "[o]ne     pursuing         rights     under        the         Wisconsin

construction lien law must follow the statute or lien rights

fail."   Wes Podany Constr. Co., 120 Wis. 2d at 324.

      ¶11    Construction      liens     can     be    waived        under    Wis.      Stat.

§ 779.05(1).       That statute provides in relevant part:

      Any waiver document shall be deemed to waive all lien
      rights of the signer for all labor, services,
      materials,    plans,   or   specifications   performed,
      furnished, or procured, or to be performed, furnished,
      or procured, by the claimant at any time for the
      improvement to which the waiver relates, except to the
      extent that the document specifically and expressly
      limits the waiver to apply to a particular portion of
      such    labor,    services,   materials,   plans,    or
      specifications.
The   statute      further     directs    that        "[a]ny       ambiguity       in     such
document     shall    be    construed     against       the    person       signing       it."


                                           7
                                                                                 No.    2019AP2095



§ 779.05(1).         The lien waiver statute, created in 1968 as Wis.

Stat.    § 289.05(1)         and     renumbered           in   1979,     was     "primarily      a

codification of what was common practice in the construction

industry."         Druml       Co.,       Inc.       v.    City     of     New     Berlin,       78

Wis. 2d 305,      310,       254     N.W.2d 265            (1977)      (citing         Walter   B.

Raushenbush, Wisconsin Construction Lien Law 1974 (1975)); see

also § 3, ch. 351, Laws of 1967; Wis. Stat. § 289.05(1) (1967–

68); § 57, ch. 32, Laws of 1979.

                        B.         The Lien Waiver Document

       ¶12    Resolution       of     this    dispute          revolves     around        whether

Great Lakes "follow[ed] the statute" in limiting its lien waiver

to the $33,448 received in consideration for the waiver, by

replacing "to Date" with "Partial" in the document title.                                       See

Wes     Podany    Constr.          Co.,    120       Wis. 2d at          324;      Wis.     Stat.

§ 779.05(1).          Riverworks asserts this handwritten modification

creates an ambiguity because the printed body of the waiver

document otherwise constitutes a full waiver under which Great

Lakes "waive[s] and release[s] any and all lien or claim of, or
right to, lien, . . . on account of labor, services, material,

fixtures, apparatus or machinery furnished to this date," and as

of    that    date,    all    of     the     work     had      been    completed.           Under

§ 779.05(1), Riverworks argues the resulting ambiguity must be

"construed       against       the     person        signing        it."          Great     Lakes

disagrees, arguing the waiver is unambiguously a partial waiver

because there is no competing interpretation of the document.

We    agree   with     Great       Lakes     that     the      waiver      document       is    not
ambiguous and satisfies § 779.05(1) as a partial waiver of the
                                                 8
                                                                           No.    2019AP2095



lien with respect to only the $33,448 paid.6                          The handwritten

term       "Partial,"    in    conjunction      with     the    specific         amount     of

consideration, indicates the lien was waived only to the extent

of that portion of the total amount owed.

                    1.   The Waiver is Unambiguously Partial

       ¶13     In    construing    the   lien      waiver       document,         we    first

address      the    inconsistency    between       the     printed        terms    and      the

handwritten language.             Read in isolation, the printed text of

the    waiver        document,     waiving       all     lien       rights       to     date,

constitutes a full lien waiver; it is undisputed that all of the

work on the Project had been completed at the time Bruckner

signed the waiver form.             The handwritten addition of "Partial"

in the document title, replacing the printed words "to Date,"

conflicts       with     the   preprinted       language       in   the    body        of   the

document indicating Great Lakes "does hereby waive and release

any and all lien . . . on account of labor, services, material,

fixtures, apparatus or machinery furnished to this date" with

respect to the Riverworks property.




       Riverworks argued in its briefing, "The lien waiver
       6

contains no language relating the $33,448 to a particular
portion of the work performed by Great Lakes."      The court of
appeals invalidated the waiver on this same basis.     See Great
Lakes Excavating, 397 Wis. 2d 210, ¶¶21–22.     Riverworks later
conceded at oral argument that a reference to a monetary value
can satisfy the statutory requirement to limit the waiver to a
"particular portion" of the work.      As we explain further in
Section III.B.2, we agree that limiting the lien waiver in this
case to a specific dollar amount satisfies Wis. Stat.
§ 779.05(1) irrespective of Riverworks' concession.

                                            9
                                                                        No.    2019AP2095



       ¶14   Because a lien waiver document is a release, we apply

contract principles to resolve this conflict.                       See Druml Co., 78

Wis. 2d at 311 (holding that a claimant's letter constituted a

waiver under the lien waiver statute because it was "clear in

its intent to release the lien claim"); Marx v. Morris, 2019 WI

34, ¶63, 386 Wis. 2d 122, 925 N.W.2d 112 ("A release is to be

treated as a contract." (quoting Gielow v. Napiorkowski, 2003 WI

App 249, ¶14, 268 Wis. 2d 673, 673 N.W.2d 351)).                              Riverworks

contends a construction lien waiver is not a contract because

Wis. Stat. § 779.05(1) does not "require" "an offer, acceptance,

and consideration."            While the statute does not require these

elements, nothing in the statutory text strips the release in

this case of its contractual nature.                    The lien waiver satisfies

each   element     of   a     contract;     accordingly,          contract    principles

apply to its interpretation.

       ¶15   "[I]n accord with the general rule that all parts of a

contract     are   to    be    given     effect,       the   courts     must    seek   to

reconcile inconsistencies between the changed or added terms and
the    printed     matter.          When,    however,        the    printed    contract

provisions irreconcilably conflict with the provisions added by

the parties, the added provisions will control."                         11 Williston

on Contracts § 32:13 (4th ed.).                       The handwritten and printed

terms in the waiver document are irreconcilable:                         the document

is either a partial lien waiver or a full lien waiver, but it

cannot be both.         "Where written provisions are inconsistent with

printed      provisions       (of    a    contract),         an    interpretation      is
preferred      which     gives      effect       to    the    written    provisions."
                                            10
                                                                   No.    2019AP2095



Tollefson v. Green Bay Packers, 256 Wis. 318, 322, 41 N.W.2d 201

(1950) (quoting Restatement, Contracts § 236(e)); see also Hicks

Pub. Co. v. Wis. Cent. Ry. Co., 138 Wis. 584, 120 N.W. 512, 514

(1909) ("It is a canon of construction that where a contract 'is

written in part and printed in part, as where it has been filled

in   upon   a    printed    form,    the    parties    usually    pay    much   more

attention       to   the   written   parts      than   to   the   printed   parts.

Accordingly, if the written provisions cannot be reconciled with

the printed, the written provisions control.'").                   In accordance

with black letter contracts law, we reconcile this inconsistency

by giving effect to the handwritten terms.7

      7Remarkably, the dissent claims contract principles should
not be applied to a contract.          Dissent, ¶32.    Legislative
enactments concerning contracts do not displace the entire body
of legal principles governing them. "To accomplish a change in
the common law, the language of the statute must be clear,
unambiguous,    and    peremptory."       Fuchsgruber   v.    Custom
Accessories, Inc., 2001 WI 81, ¶25, 244 Wis. 2d 758, 628
N.W.2d 833.    "[L]egislation in derogation of the common law
should be strictly construed so as to have minimal effect on the
common law rule."     Augsburger v. Homestead Mut. Ins. Co., 2014
WI   133,   ¶40,    359   Wis. 2d 385,    856  N.W.2d 874    (citing
Fuchsgruber, 244 Wis. 2d 758, ¶25; NBZ, Inc. v. Pilarski, 185
Wis. 2d 827, 836, 520 N.W.2d 93 (Ct. App. 1994)).          Wisconsin
Stat. § 779.05(1) directs our treatment of ambiguity in lien
waivers, but it does not abrogate the entire suite of common law
contract principles.     Because the legislature removed a tool,
the dissent abandons the whole toolbox. This is not the law.

     In NBZ, the court of appeals determined covenants not to
compete under Wis. Stat. § 103.465 are "subject to common law
contract principles as well as [statutory] requirements."  NBZ,
185   Wis. 2d at   836.    Section  103.465  "sets   forth  the
requirements for a[] . . . covenant in an employment contract
but does not address on its face the question of whether a
restrictive covenant must be supported by consideration."   Id.
at 835.      The court concluded such a covenant requires
consideration   because the   statute  did  not   "abandon  the
                                           11
                                                                      No.       2019AP2095



      ¶16   The existence of an inconsistency between preprinted

and   handwritten     contract      terms    is     distinct    from     contractual

ambiguity; the latter exists if a document is "reasonably or

fairly susceptible of more than one construction."                     Borchardt v.

Wilk, 156 Wis. 2d 420, 427, 456 N.W.2d 653 (Ct. App. 1990).                            By

contrast, the presence of an inconsistency or conflict between

terms    precludes   a     reasonable   interpretation          of   the    document;

read together, the terms are irreconcilable.                     See, e.g., Ketay

v.    Gorenstein,     261    Wis.    332,     334,     53      N.W.2d.      6     (1952)

(explaining the court cannot "reject certain portions of the

contract" "unless it presents an irreconcilable inconsistency").

The lien waiver in this case cannot be construed as a full

waiver    because    the    handwritten      word    "Partial"       must   be     given



principles by which a contract is formed in the first instance."
Id. at 837.

     So too here. The lien waiver we construe in this case is a
contract, "subject to common law contract principles as well as
[statutory] requirements" under Wis. Stat. § 779.05(1).     See
id. at 836.   The rule giving controlling effect to handwritten
terms over preprinted contract provisions is neither expressly
abrogated by § 779.05(1) nor in conflict with it, and the
policies underlying the principle are not "irrelevant to the
legislature's choice" to recognize lien waivers as a statutory
matter.   See Hinrichs v. DOW Chem. Co., 2020 WI 2, ¶55, 389
Wis. 2d 669, 937 N.W.2d 37 (declining to apply common law
principles because "the policies underlying the economic loss
doctrine——the allocation of risk and the distinction between
tort and contract law——are irrelevant to the legislature's
choice to provide a purely statutory cause of action and remedy
by way of § 100.18").        That "the common law contract
rule . . . is irrelevant" to a non-contractual waiver does not
negate its application to a contractual waiver.    See dissent,
¶32.

                                        12
                                                                          No.     2019AP2095



effect.     Because the word "Partial" is handwritten, it governs

over the preprinted language waiving all lien rights to date.

    ¶17     This        principle   that    handwritten        terms      control        over

preprinted      provisions      "is     based    on     the    inference         that    the

language inserted by handwriting . . . is a more recent and more

reliable expression of [the parties'] intentions than is the

language     of     a     printed     form."       Edwin       W.       Patterson,        The

Interpretation and Construction of Contracts, 64 Colum. L. Rev.

833, 855 (1964) (citing Restatement, Contracts § 236(e) (1932)).

"Since    the     parties    actually      chose   to    add       to   or      modify   the

printed contract, the written terms presumably better reflect

their    intention       than   those    contained       in    a    printed       contract

intended for general use."               11 Williston on Contracts § 32:13

(4th ed.).

    ¶18     Consistent with the principle that handwritten terms

control over the form's printed provisions, the term "Partial"

prevails over the language in the printed body of the document

waiving all lien rights to date.                Resolving this conflict leaves
no ambiguity as to whether the document is a full or partial

waiver.     Because it can be only one or the other, there is no

reasonable alternative construction of the document other than

as a partial waiver.

   2.      The Waiver is "Specifically and Expressly" Limited to
                                $33,448
    ¶19     Concluding that the document is a partial waiver does

not alone resolve the case; ambiguity could exist if the lien
waiver is not specifically and expressly limited to a particular

                                           13
                                                                            No.   2019AP2095



portion of work.            This is not so in this case.                          "Partial"

unambiguously applies to the "particular portion of such labor,

services, materials, plans, or specifications" represented by

the amount of the "$33,448 Dollars" written on the waiver form

and received in consideration for the partial release.8                                  Wis.

Stat. § 779.05(1).

    ¶20     Riverworks conceded during oral argument that a waiver

could be limited to a dollar amount, and suggested Great Lakes

could    have   satisfied      Wis.   Stat.         § 779.05(1)        by    agreeing     "I

hereby    waive    my   lien      rights   to       the       extent   of    X    dollars."

Although    this    would    have     been      a   clearer       limitation        of   the

waiver,    we     decline    to    adopt        such      a    formulaic      reading     of

    8  The dissent claims our contract construction "rests on the
false premise that when a party receives a certain amount of
money in exchange for a waiver, it must be waiving its lien only
up to that dollar amount," and suggests Great Lakes could have
accepted the $33,448 "in exchange for waiving its lien claims
related to the original contract amount of $37,165" or "any
other dollar amount."     Dissent, ¶30.    Great Lakes could have
chosen to limit its waiver as the dissent describes, which we
would have honored had the lien waiver document so indicated.
But no such limitation can be reasonably gleaned from the
document before us.      The dissent posits purely hypothetical
intentions   possibly   underlying   Great   Lakes'  addition  of
"Partial," which, according to the dissent, make the waiver
ambiguous. In doing so, the dissent reaches beyond the four
corners of the document to introduce ambiguity where it does not
exist. There are myriad ways Great Lakes might have intended to
limit its lien waiver, but we need not consider any of these
speculative iterations because our review is confined to the
four corners of the lien waiver document, which——as the dissent
acknowledges——is "all the property owner has to go on[.]" Id.,
¶26. Confined to its four corners, the lien waiver document in
this case yields but one reasonable interpretation, and while it
does not mirror the model forms reproduced by the dissent, it
nonetheless meets the statutory bar.

                                           14
                                                                  No.    2019AP2095



§ 779.05(1).         The statute specifies only that a partial lien

waiver must be "specific[] and express[]."9                The partial waiver

satisfies       § 779.05(1)    because    it   is    unambiguously      partial——

waiving Great Lakes' lien rights only in the amount of "$33,448

Dollars"——an amount representing the "particular portion" of the

work to which the waiver applies.

       ¶21     In further support of this reading, as of the date the

lien       waiver   was   signed,   no   one   contended   that    any    of   the

$222,238 allegedly due to Great Lakes did not cover lienable

work.       Prior to 2006, waivers of construction lien rights were

limited to "labor and materials furnished or to be furnished by

the claimant at any time for the improvement to which the waiver

relates[.]"         Wis. Stat. § 779.05(1) (2003–04).             In 2006, the

legislature amended § 779.05(1) to include "all labor, services,

materials,      plans,    or   specifications       performed,   furnished,     or

procured, or to be performed, furnished, or procured, by the

claimant at any time for the improvement to which the waiver

relates[.]"         2005 Wis. Act 204; § 779.05(1) (2005–06).             Because
no party maintains that any portion of the fully completed work

is not lienable, limiting the waiver to a specific dollar value

does not create any additional ambiguity.


       Contrary to Riverworks' suggestion at oral argument that
       9

we are left to "divine" what portion of work the waiver
attempted to release, no divination is required. Construing the
document as a partial waiver limited to $33,448 is the only
reasonable interpretation of the contract.      Interpreting the
waiver before us does not involve the kind of "guessing games"
Riverworks and the dissent assert the statute is designed to
avoid. See dissent, ¶31.

                                         15
                                                                      No.     2019AP2095



      ¶22    Because we conclude the lien waiver document within

its   four    corners     satisfies       the      statutory       requirements       by

specifically and expressly limiting the waiver to the $33,448

Great Lakes received in consideration, we need not decide the

other issues presented, including the propriety of considering

extrinsic     evidence    of    intent,      or    whether   equitable        estoppel

precludes Riverworks' claim.

                                IV.    CONCLUSION

      ¶23    The    construction      lien    waiver      document    on     its   face

satisfies the statutory requirements of Wis. Stat. § 779.05(1)

necessary to limit the waiver of Great Lakes' lien rights.                            The

document "specifically and expressly" restricts the lien waiver

to "a particular portion of such labor, services, materials,

plans, or specifications"——the $33,448 received in consideration

of the waiver.

      By    the    Court.—The   decision      of    the    court     of     appeals   is

reversed, and the cause is remanded to the circuit court for

further proceedings consistent with this opinion.




                                        16
                                                                          No.    2019AP2095.rfd



      ¶24    REBECCA FRANK DALLET, J.                      (dissenting).              This case

presents     a    straightforward            application        of   a       straightforward

statute.          The     majority's         reliance      on    common         law     contract

principles is misguided, resulting in a decision at odds with

the   legislature's          chosen         policy       regarding      construction-lien

waivers.     I therefore respectfully dissent.

      ¶25    Wisconsin Stat. § 779.05(1) provides that if a party

wants to limit a construction-lien waiver to only a portion of

what it's owed, it must "specifically and expressly limit[] the

waiver      to    apply    to     a    particular         portion       of      [the]     labor,

services, materials, plans, or specifications" (emphases added).

Such specificity is necessary because if the party limits the

waiver in an ambiguous way, that ambiguity "shall be construed

against     the    person       signing"       the       waiver.         Id.          Without    a

specific,        express,       and     unambiguous         limitation,          the      waiver

applies to "all [of that party's] lien rights."                                 Id. (emphasis

added).

      ¶26    The    rationale          for     both      the    statute's         heightened-
clarity requirement and its presumption in favor of a complete

waiver      is    rooted     in       the    "reliance         placed     on      waivers       by

owners . . . making          payouts."             See    Legislative          Council     Note,

1967, Wis. Stat. § 289.05.1                   Wisconsin allows both general and

subcontractors to file lien claims, regardless of whether the

property owner is aware of the subcontractor's work.                               Thus, if a


      Section 289.05 was eventually renumbered as § 779.05, but
      1

the relevant language was unchanged. See § 57, ch. 32, Laws of
1979.

                                               1
                                                                           No.    2019AP2095.rfd

property    owner       hires       a    general           contractor,       who        hires    a

subcontractor,         who      hires           a     subcontractor,              that      last

subcontractor has the same right to file a construction lien for

its work as does the general contractor.                           And because a general

contractor,      not     the     property           owner,        hires    and     supervises

subcontractors,        the     owner         may     not     know    how        much     work   a

subcontractor has performed or what they are owed for that work.

In   addition,    the    property         owner       is    often    not     a    party    to    a

construction-lien        waiver         between       contractors.              Thus,    when    a

subcontractor      who       signed      a    lien      waiver       later       attempts       to

foreclose on a lien, claiming that the waiver was only partial,

all the property owner has to go on is what is within the four

corners    of    the    waiver      document.               See    generally        Walter      B.

Raushenbush, Wisconsin Construction Lien Law 8–12 (1975).                                   This

explains the statute's requirements that a lien waiver "shall be

deemed to waive all lien rights" unless it "specifically and

expressly limits the waiver to apply to a particular portion" of

the claimant's work.            See § 779.05(1); see also Robert J. Smith

et al., Wisconsin Construction Law and Construction Liens 218
(1989)    (cautioning        that       "care       should    always       be    taken"     when

writing a partial lien waiver because any "attempt to hold back

part of the claimant's rights will be construed against the

claimant").




                                                2
                                                           No.    2019AP2095.rfd

    ¶27      There is no one form a party must use to limit the

scope   of   its   lien    waiver,     but   the   following     sample   forms

demonstrate the specificity required under § 779.05.                 The State

Bar's   Construction      Lien   Law   Handbook    contains    the   following

example:




                                        3
                                                 No.   2019AP2095.rfd

Steven W. Martin & Bridget M. Hubing, Wisconsin Construction

Lien Law Handbook app. II at 14 (4th ed. 2019).        One of the

statute's drafters offers another option:2

               LIMITED WAIVER OF CONSTRUCTION LIEN

     For value received, the undersigned hereby waives all
     rights to or claims for a lien on the land hereafter
     described, for any and all work, materials, plans or
     specifications furnished between the ___ day of _____,
     [20]__, which was the last day of furnishing any labor
     or materials to which this waiver relates, for the
     improvement of said lands, said improvements being
     done for [owner] by [contractor], said lands being
     situated in _____ County, State of Wisconsin, and
     described                                            as
     follows:___________________________________________.

     It is expressly stipulated that this waiver applies
     only   to   work   done    or   materials,    plans or
     specifications furnished on or before the above-stated
     last date of furnishing any labor or materials to
     which this waiver relates, and that the work done or
     materials furnished by the undersigned for said job on
     or before said date was __________________________
     [describe].   The amount of compensation due or paid
     for such work, for which lien is hereby waived, is
     __________   [Here   insert   the   dollar   amount of
     compensation waived by this partial waiver].

     The right to assert construction lien rights for work
     done or materials furnished after said date on said
     job is hereby expressly reserved.
Walter B. Raushenbush, Wisconsin Construction Lien Law 267–69

(1975).   Both sample forms include specific spaces for the lien

claimant to expressly limit the waiver to a certain "percentage

performed,   dollar   value,   and/or   dates . . . necessary     to




     2 See Walter B. Raushenbush, Wisconsin Construction Lien
Law, at iv (1975) (explaining Raushenbush's role in the
statute's drafting process).

                                4
                                                      No.   2019AP2095.rfd

accurately describe the [w]ork to which the [w]aiver relates,

stating exceptions, if any."       See Martin & Hubing, supra.

    ¶28   Great Lakes' waiver stands in stark contrast to those

samples   in   that   it   lacks     the   "careful   detailing,"     see

Raushenbush, supra, at 268–69, of the particular portion of work

covered by the waiver:




The waiver plainly states that Great Lakes waived and released
"any and all" liens or claims related to all of work Great Lakes

"furnished to this date [March 20, 2017]."            Great Lakes had

completed all of its work on the Riverworks project in November

2016, so here, "to this date" encompasses the entirety of Great

Lakes' work.   The only change Great Lakes made to the waiver was

to the document's title, where it changed "Waiver of Lien to

Date" to "Waiver of Lien Partial."




                                    5
                                                                      No.    2019AP2095.rfd

       ¶29     Nowhere,        however,           does     Great      Lakes'          waiver

specifically and expressly identify what particular "part" of

Great Lakes' lien claims were waived.                     The waiver is not limited

to a certain dollar amount's worth of services, work completed

up to a certain date (short of the date Great Lakes signed the

waiver), or certain raw materials, for example.                               Rather, it

expressly       states    that,     in     exchange      for    $33,448,     Great    Lakes

waived "any and all" lien claims related to all work it had

furnished to date——which, since it had already completed the

project, encompassed the original contract as well as all of the

subsequent change orders.                  See Tufail v. Midwest Hosp., LLC,

2013 WI 62, ¶26, 348 Wis. 2d 631, 833 N.W.2d 586 (explaining

that courts "construe [an unambiguous] document according to its

literal       terms"     because     we    "presume       the     parties'    intent     is

evinced by the words they chose").                         Accordingly, § 779.05(1)

mandates the court to construe the waiver as waiving all lien

claims.

       ¶30     Great     Lakes      argues,       and     the     majority    mistakenly

agrees, that because Great Lakes received $33,448 in exchange
for the lien waiver, the waiver applies to $33,448 worth of the

$222,238 Great Lakes claims it was owed for the project.                                 But

that       argument    rests   on    the    false       premise    that    when   a   party

receives a certain amount of money in exchange for a waiver, it

must be waiving its lien only up to that dollar amount.3                                 For


       Had Great Lakes intended to limit its waiver to $33,448
       3

worth of its services, it could have specifically and expressly
done so by waiving its lien claims "to the extent of $33,448
only of the $222,238 worth of services provided."    See Smith,
supra, at 262.

                                              6
                                                                      No.   2019AP2095.rfd

example, Great Lakes could have accepted AMCON's $33,488 payment

in exchange for waiving its lien claims related to the original

contract amount of $37,165.                 Or Great Lakes could have accepted

$33,488 to waive its lien claims related to any other dollar

amount.       The point is:             we don't know.4       And given that every

other     term        in   the     document       indicates    a     complete    waiver,

interpreting it as such is the only option.

      ¶31     Great        Lakes   also     argues    that    its    handwritten     edit

reflects its and AMCON's intent for the waiver to be a partial

one, and therefore Riverworks (who hired AMCON) should be held

to that understanding.                  The problem with that argument is two-

fold.     First, Riverworks was not a party to the waiver and the

record does not indicate that AMCON was Riverworks' agent, such

that Riverworks would be bound by AMCON's actions.                           See Romero

v. W. Bend Mut. Ins. Co., 2016 WI App 59, ¶38, 371 Wis. 2d 478,

885 N.W.2d 591 (summarizing general agency principles).                             Plus,

because Riverworks was not a party to the waiver, it has no way

of knowing what Great Lakes intended other than by reading the

document——which says that Great Lakes waived "any and all" lien
claims for all of its work.                  See Tufail, 348 Wis. 2d 631, ¶26.

Second, even if crossing out "to date" and writing "partial" in

the   title      is    enough      to    indicate    that    Great   Lakes    and   AMCON

intended the document to waive only part of Great Lakes' lien


      4All we can do is guess about what Great Lakes' handwritten
edit to the waiver's title means.      But even if we knew what
"partial" meant, it would still be at odds with the rest of the
waiver's text, making the waiver at best ambiguous.           And
§ 779.05(1) requires the court to resolve any ambiguity against
Great Lakes.

                                              7
                                                                        No.      2019AP2095.rfd

claims,       we——and       Riverworks——are           still     left        to     guess     the

particular portion of work to which Great Lakes is waiving its

lien claims.         The point of § 779.05(1), however, is to eliminate

such a guessing game from how courts or third-parties understand

a lien waiver.            As one of the statute's drafters explained, the

statute tilts heavily in favor of construing lien waivers as

waiving       all     lien        claims      because      other,       less        stringent

possibilities present "serious problems of proof" regarding the

portion       of    work     to       which    a     partial    waiver        would    apply.

Raushenbush,         supra,      at    102–03.        Great    Lakes'       position       would

circumvent the statute's text and must therefore be rejected.

       ¶32    Instead of focusing on the text of § 779.05(1), the

majority wrongly relies upon default principles of contract law.

It   claims        that   the     handwritten        "term"    places       the    waiver    in

irreconcilable conflict with itself, and therefore we must apply

the common law rule that a handwritten provision controls over a

conflicting printed provision.                      For starters, Great Lakes did

not change a "term" of the contract; it changed part of the

title while leaving all of the substantive terms unchanged.                                  But
more importantly, common law contract rules are irrelevant here

because a construction lien is a "purely statutory right" that

"cannot be maintained" outside of the relevant statutory rules.

See Goebel v. Nat'l Exchangors, Inc., 88 Wis. 2d 596, 606, 277

N.W.2d 755         (1979)     (quoting        Rees    v.   Ludington,         13    Wis. 308,

311-12    (1860);         Scott    v.    Christianson,         110   Wis. 164,        167,   85

N.W. 658 (1901) ("The lien being purely a statutory right, it

must     be    pursued      as     the     statute      directs,       or     it    fails.").
Section 779.05 provides the statutory rule for how to construct

                                                8
                                                           No.    2019AP2095.rfd

and   interpret      lien   waivers.     Under   that   rule,    a   waiver   is

binding even without consideration——that is, even if the waiver

is not a contract.5          Accordingly, the common law contract rule

the majority references is irrelevant.               See Goebel, 88 Wis. at

606; see also Hinrichs v. DOW Chem. Co., 2020 WI 2, ¶55, 389

Wis. 2d 669,      937       N.W.2d 37    (explaining     that     common      law

principles     are    "irrelevant"      when   the   legislature     enacts    a

statute directly addressing the same issue).

      ¶33   Concluding that Great Lakes waived all of its lien

claims would undoubtedly be a harsh result.                But just because

Great Lakes waived its lien claims does not mean that it can't

try to recover what it's owed under the construction contract.

See § 779.05(1) (explaining that a lien waiver "is a waiver of

lien rights only, and not of any contract rights of the claimant

otherwise existing").          Moreover, the legislature has made the

policy choice that construction-lien waivers should be treated

as complete waivers unless they contain specific and express

limitations.      The legislature can change that policy by amending

the statute to allow a party to limit a waiver in the way Great
Lakes attempted to here.           See Kohn v. Darlington Cmty. Schs.,

2005 WI 99, ¶43, 283 Wis. 2d 1, 698 N.W.2d 794.                 As § 779.05(1)

reads now, Great Lakes' claim fails.             I would therefore affirm

the court of appeals' decision.


      5Although a waiver doesn't have to be a contract, Great
Lakes' waiver is one because it gave up something of value——all
of its lien claims——in exchange for consideration.      But the
lien-waiver statute applies whether or not the lien waiver is a
contract. See Goebel, 88 Wis. at 606; Christianson, 110 Wis. at
167.

                                        9
                                                        No.    2019AP2095.rfd

    ¶34   I   am   authorized   to    state   that   Justice    ANN   WALSH

BRADLEY joins this opinion.




                                     10
    No.   2019AP2095.rfd




1